IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40138
                        Conference Calendar



RICARDO SABEDRA,

                                         Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:00-CV-309
                       --------------------
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Ricardo Sabedra, Texas prisoner #395270, appeals from the

dismissal of his civil rights action as frivolous and for failure

to state a claim.   Sabedra evidently wishes to argue that prison

officials violated his constitutional rights by failing to

reinstate his forfeited good-conduct time and flat time.   Sabedra

offers no legal argument in the brief he submitted to this court,

however, and he provides insufficient factual allegations to

support any legal argument.   He has failed to brief any issues


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40138
                                -2-

for appeal.   Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987).

     Sabedra’s appeal is dismissed as frivolous.    Because Sabedra

has had two appeals and one complaint dismissed as frivolous, he

may not proceed in forma pauperis (IFP) in any civil action or

appeal while imprisoned unless he is under imminent danger of

serious physical injury.   28 U.S.C. § 1915(g).

     APPEAL DISMISSED.   5TH CIR. R. 42.2.   28 U.S.C. § 1915(g)

SANCTIONS IMPOSED.